Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Trust Supplement dated November 17, 2008 to the current Prospectus dated April 28, 2008 U.S. Large Cap Trust Income & Value Trust The following information replaces the information found under the Subadvisory Arrangements and Management Biographies section under Capital Guardian Trust Company (CGTC): CGTC is located at 333 South Hope Street, Los Angeles, California 90071. CGTC is a wholly-owned subsidiary of Capital Group International, Inc. which itself is a wholly-owned subsidiary of The Capital Group Companies, Inc. CGTC has been providing investment management services since 1968. CGTC uses a multiple portfolio manager system in managing a portfolios assets. Under this approach, the portfolio of a fund is divided into segments managed by individual managers. Each managers role is to decide how their respective segment will be invested by selecting securities within the limits provided by the portfolios objectives and policies. CGTCs investment committee oversees this process. In addition, CGTCs investment analysts also may make investment decisions with respect to a portion of a funds portfolio. Certain portfolio managers may also have investment analyst responsibilities with respect to specific research coverage. CGTC is one of Capitals global institutional investment management companies and was chartered in 1968 under the California State banking laws as a non-depository trust company. Capital Guardian is dedicated to managing assets for institutional clients in North America and is relied upon by corporations, government entities, foundations, and endowments for global financial stewardship. CGTC is registered with the U.S. SEC as an investment adviser. Fund Portfolio Manager U.S. Large Cap Trust Multi-Manager System 1 Income & Value Trust Multi-Manager System 3 Multi-Manager System 1: Portfolio Manager Length of Service Title, Company Affiliation with CGTC or an Affiliate Business Experience During the Past 5 Years Terry Berkemeier 16 years Portfolio Manager selecting Director, CGTC equity securities Theodore R. Samuels 26 years Portfolio Manager selecting Director and Senior Vice equity securities President, CGTC Eric H. Stern 16 years Portfolio Manager selecting Director and Senior Vice equity securities President, CGTC Alan J. Wilson 17 years Portfolio Manager selecting Director and Senior Vice equity securities President, CGTC Jim S. Kang 19 years Portfolio Manager selecting Vice President. CGTC equity securities Multi-Manager System 3: Length of Service Portfolio Manager with CGTC or an Title, Company Affiliation Affiliate Business Experience During the Past 5 Years Terry Berkemeier 16 years Portfolio Manager selecting equity Director, CGTC securities Christine Cronin 11 years Portfolio Manager selecting fixed Vice President, CGTC income securities Michael D. Locke 12 years Portfolio Manager selecting fixed Senior Vice President, CGTC income securities Wesley K. S. Phoa 9 years Portfolio Manager selecting fixed Senior Vice President, CGTC income securities Theodore R. Samuels 26 years Portfolio Manager selecting equity Director and Senior Vice securities President, CGTC Eric H. Stern 16 years Portfolio Manager selecting equity Director and Senior Vice securities President, CGTC Alan J. Wilson 16 years Portfolio Manager selecting equity Director and Senior Vice securities President, CGTC Jim S. Kang 19 years Portfolio Manager selecting equity Vice President, CGTC securities
